DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a catalyst deterioration determining device comprising: a running state acquirer that acquires a plurality of running states, which include an acquired value of each of one of a plurality of gear ratios of the transmission, an intake state of the engine, and a rotation speed of the engine; a state determiner that stores a plurality of allowable conditions, each of which is a condition for determining work in regard to a degradation state of the catalyst to be executed and is based on a relationship among the plurality of gear ratios of the transmission, the intake state of the engine and the rotation speed of the engine, and determines whether the plurality of running states acquired by the running state acquirer satisfy the plurality of allowable conditions; and a determination executor that executes the determining work in regard to the degradation state in a case where the plurality of running states acquired by the running state acquirer satisfy the plurality of allowable conditions, and does not execute determining work in regard to the degradation state in a case where the plurality of running states acquired by the running state acquirer do not satisfy the plurality of allowable conditions.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of eight patents:
	Okamoto et al. (Pat./Pub. No. US 2020/0080459), Yamamoto et al. (Pat./Pub. No. US 2017/0276103), Matsuda et al. (Pat./Pub. No. US 2011/0155100), Nakae et al. (Pat./Pub. No. US 5916130), Kuratani et al. (Pat./Pub. No. US 2012/0166068), Murase et al. (Pat./Pub. No. US 2017/0282817), Kim et al. (Pat./Pub. No. US 2017/0074191), and Fujiwara et al. (Pat./Pub. No. US 2015/0128572), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        August 26, 2022